OPINION — AG — JUDGES OF THE STATE INDUSTRIAL COURT MAY RECOVER THEIR ACTUAL EXPENSES FOR MEALS AND LODGING IN LIEU OF THE PER DIEM RATE, BUT SAID RECOVERY IS LIMITED TO A MAXIMUM OF EIGHT DOLLARS PER DAY. FURTHER, SAID JUDGES MAY RECOVER SEVEN CENTS PER MILE FOR THE USE FOR PERSONALLY OWNED AUTOMOBILES ON OFFICIAL STATE BUSINESS. CITE:  74 Ohio St. 1961 500.5 [74-500.5], 74 Ohio St. 1961 500.8 [74-500.8] [74-500.8], 74 Ohio St. 1961 500.11 [74-500.11], 85 Ohio St. 1961 69.1 [85-69.1] (BURCK BAILEY)